Citation Nr: 1613389	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1962 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The matter was previously before the Board in August 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran, in July 2014, submitted a signed Appeals Satisfaction Notice form in which he expressed his satisfaction with a recent favorable decision of the RO and his intent to withdraw all remaining issues associated with his appeal; the only remaining issue associated with his appeal is the issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

In July 2014, the Veteran submitted a signed Appeals Satisfaction Notice form, wherein he expressed his satisfaction with a recent favorable decision of the RO [namely, the June 2014 rating decision which granted service connection for diabetes mellitus, peripheral neuropathy of the right and left lower extremities, and individual unemployability] and his intent to withdraw all remaining issues associated with his appeal.  He acknowledged that by signing and submitting the form, he was requesting the RO to withdraw any remaining issues contained in his recent Board remand order, which was the issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  Subsequently, the Veteran's representative submitted a post-remand brief in support of the Veteran's claim in January 2016.  The Board then sought clarification from the Veteran's representative as to the Veteran's intent to continue with his claim; in March 2016, the Veteran's representative indicated that the Veteran wished to withdraw the claim.  

As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal for whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


